Wyatt, Justice.
1. The only issue at the hearing of a rule for contempt on account of a failure to pay a temporary-alimony judgment being the ability or inability of the husband to make the delinquent payments, upon which he was adjudged in contempt for his failure and refusal to pay, the contention of the husband that the judgment is contrary to law because it is without evidence to support it is, under the evidence in this case, without merit. See, in this connection, Arnold v. Arnold, 195 Ga. 304 (4, 5) (24 S. E. 2d, 12), and cases therein cited.
2. There was no error in excluding from the evidence the affidavits of three physicians, for the reason that the affidavits were executed to be used in another and previous case.

Judgment affirmed.


All the Justices concur.

O. G. Hancock, O. E. Moore, and Thomas Q. Lewis, for plaintiff in error.
Herbert Johnson and Swift Tyler, contra.